*479The opinion of the court was delivered by
Barrett, J.
Many of the considerations expressed in State v. Cox bear equally on this case. The offense consists in keeping and maintaining a nuisance. That offense is predicable of any single day on which the nuisance exists, without regard to the fact that it was existing on many days continuously, including the one alleged in the information or complaint. The form given in the statute is followed in this case. This form would have been good without any statute enacting it. á continuando was not necessary for any purpose, nor required by any rule of law. Evidence as to the history and character of the institution, both before and after the day named, was proper, as tending to show that it was the nuisance meant by the statute on any day within the time limited for the prosecution ; and what particular day would be of no consequence, so far as the naming of a day in the information is concerned, nor in any other view, unless made so by some specification that would bind the government to the day specified. It is further to be said that if confined to a day certain, it would be proper to give like evidence as tending to show that it was such nuisance on that day.
The prosecution by information is lawful. Our statute, chapter 120, s. 1, has always been supposed to mean that all crimes, except capital, and those of which the punishment exceeds seven years in the state prison, might be prosecuted by information, without regard to any distinction between felonies and misdemeanors, and without regard to the punishment prescribed, provided it did not exceed seven years in state prison, and was not capital. Such has been the construction and the uniform practice under it by all courts, judges, State’s attorneys, and lawyers, down to the present case; and we see nothing in positive law, in legal reason, or in the peculiar character and quality of this case, that should lead the court to treat this case as exceptional, however it may be regarded and treated by respondent’s- counsel in the presentation of it before this court.
The parts of the charge to which exception is taken are premised by the fact stated, that during the period in question, viz., “ for two years or more the respondent was the keeper of the *480place, and that it was used as a place of public resort, and there was no evidence that the place was kept by anybody else,” &c. The first exception to the charge, as to the time of the offense, has been disposed of in the outset of this opinion. The testimony of Williams, in connection with the existing facts above stated, made Haley the keeper, and guilty of the offense, if that testimony was believed. So that instruction was proper. The facts thus stated, together with what the court told the jury if they should find, would have warranted the court in telling the jury that they would make Haley keeper, without any show of dilution by saying “ he should be presumed to be keeper.”
The sentence was proper, even if exception had been taken to it, as there was not. The House of Correction is the substitute for jails for all the purposes of punishment and of enforcing the payment of fines, since the House of Correction went into operation under the Act of 1878.
The court is not much affected by the repugnance asserted by counsel to be felt by his client to suffering the penalty denounced by the law against the crime he has committed. As matter of taste, as well as of patriotic virtue, he was free to consider the subject as it lay before him while he was in the act of defying and violating the law. Such consideration is practically too late for any beneficial purpose to himself in this instance, following, as it does, the conviction and judgment of the law against him for his crime. This class of statutory crime stands for the same consideration, and is subject to the same rules of law, as any other crimes. It is not reasonable, nor will it prove useful, for anybody, either offenders or their defenders, to rely on any supposition they may have at any time hopefully entertained, that the courts will knowingly accord to them benefits of construction and application of statutes and rules of law, that they feel bound to withhold from persons charged with murder, burglary, theft, and from other 'lower-grade, equally respectable, and less pestiferous criminals. The violator of the liquor laws must submit as gracefully as he may be able, to standing on an equality before the law with any other class of criminals.
*481Exceptions overruled ; judgment and sentence affirmed, to take effect from to-day, and to be carried into effect upon proper warrant.